Title: To Thomas Jefferson from C. W. F. Dumas, 26 October 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas


The Hague, 26 Oct. 1787. The enclosed gazette, specifically published to plague him, shows that his condition, instead of being mitigated, as TJ and Adams intended, has been aggravated and his existence rendered insupportable. Jacob van Staphorst, who is on his way to Paris, can relate many things concerning Dumas’ distress which his own diminishing strength does not permit him to write. [Postscript:] This letter is not being sent until 30 Oct.
